Exhibit 2 This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of April 2, 2009, by and among (i) SCULPTOR FINANCE (MD) IRELAND LIMITED, a company incorporated in the Republic of Ireland (Registered No 418770) whose registered office is at 5 Harbourmaster Place, IFSC, Dublin 1, Ireland; (ii) SCULPTOR FINANCE (AS) IRELAND LIMITED, a company incorporated in the Republic of Ireland (Registered No 418777) whose registered office is 5 Harbourmaster Place, IFSC, Dublin 1, Ireland; (iii) SCULPTOR FINANCE (SI) IRELAND LIMITED, a company incorporated in the Republic of Ireland (Registered No 424113) whose registered office is 5 Harbourmaster Place, IFSC, Dublin 1, Ireland (each of the entities in clauses (i) through (iii) above a “Seller”, and collectively, the “Sellers”); and (iv) KEYWIN HOLDINGS LIMITED, a company incorporated in the British Virgin Islands whose registered office is Maples Finance BVI Limited, P.O. Box 173, Kingston Chambers, Road Town, Tortola, British Virgin Islands (the “Purchaser”). Each of the parties listed above referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS A. The Sellers currently own an aggregate principal amount of US$50,000,000 of 3% Senior Secured Convertible Notes Due June 30, 2011 (the “Old Notes”) of Network CN Inc., a Delaware corporation (the “Company”), which Old Notes were acquired pursuant to a Note and Warrant Purchase Agreement dated as of November 19, 2007, as amended by the First Amendment to the Note and Warrant Purchase Agreement, dated as of January 31, 2008, by and among the Company, the Sellers and the other parties named therein. B. The Sellers intend to sell and the Purchaser intends to purchase Old Notes in the aggregate principal amount of $45,000,000 (the “Sale Convertible Notes”) upon the terms and conditions set forth in this Agreement. C. Concurrently with the sale and purchase of the Sale Convertible Notes, the Sellers have entered into a Note Exchange Agreement with the Company (the “Note Exchange Agreement”) pursuant to which they will exchange Old Notes in the aggregate principal amount of $5,000,000 (the “Exchange”) for the Company’s 1% Unsecured Senior Convertible Notes due 2012 (the “New Notes”); D. In connection with the Exchange and the sale and purchase of the Sale Convertible Notes, the Company and the Purchasers simultaneously herewith entered into the Note Exchange and Option Agreement (the “Note Exchange and Option Agreement”) pursuant to which the Sale Convertible Notes will be exchanged for 307,035,463 shares of the Company’s common stock and the Company will grant the New Investor an option to purchase an aggregate of 122,814,185 shares of the Company’s common stock; E. In connection with the issuance of the New Notes under the Note Exchange Agreement and the Note Exchange and Option Agreement, the Company will agree to provide the Sellers and the Purchaser certain registration rights in respect of the Company’s common stock issuable upon conversion of the New Notes pursuant to the Amended and Restated Registration Rights Agreement, to be entered into by the Company, the Sellers and the Purchaser (the “Registration Rights Agreement”); and F. In connection with the issuance of the New Notes, the Company will agree to provide the Sellers certain investor’s rights pursuant to the Letter Agreement, to be entered into by the Company, the Sellers and the Purchaser (the “Letter Agreement”, together with the Agreement, the Note Exchange Agreement, the Registration Rights Agreement, the Note Exchange and Option Agreement and the New Notes, the “Transaction Documents”). WITNESSETH NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 PURCHASE AND SALE; CLOSING 1.1Sale and Purchase.Subject to the terms and conditions of this Agreement, each Seller hereby sells, transfers and assigns to the Purchaser the aggregate principal amount of the Sale Convertible Notes set opposite such Sellers name in Schedule 1 hereof and the Purchaser hereby purchases from each Seller the aggregate principal amount of the Sale Convertible Notes set opposite such Sellers name in Schedule 1 hereof. 1.2Purchase Price.At the Closing (as hereinafter defined), the Purchaser shall pay to each Seller the U.S. dollar amount set opposite such Seller’s name in Schedule 1 hereof by wire transfer of immediately available U.S. dollar funds to the bank account designated in writing by such Seller in Schedule 2 hereof. 1.3The Closing.The closing (the “Closing”) of the purchase and sale of the Sale Convertible Notes shall occur concurrently with the execution and delivery of this Agreement.The Closing shall take place remotely via the exchange of documents and signatures or at such location as may be mutually acceptable by the parties. 1.4Securities Act Exemption.The sale of the Sale Convertible Notes to the Purchaser will be made without registration of the Sale Convertible Notes under the Securities Act of 1933, as amended (together with the rules and regulations promulgated thereunder from time to time in effect, the “Act”), in reliance upon the exemption therefrom provided by Regulation S promulgated under the Act (“Regulation S”) or pursuant to other available exemptions from the registration requirements of the Act and in reliance on similar exemptions under state securities or “blue sky” laws. 1.5Other Agreements.
